Citation Nr: 1541356	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-47 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected arteriosclerotic heart disease (coronary artery disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the Marine Corps from July 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for a seizure disorder due to the Veteran's service-connected arteriosclerotic heart disease.  A notice of disagreement was received in November 2008; a statement of the case was issued in October 2009 and a VA Form 9 was received in December 2009.  Another supplemental statement of the case was issued in May 2011.

In the VA Form 9 received in December 2009, the Veteran requested a hearing at the RO before a Veterans Law Judge.  The Veteran was scheduled for a travel board hearing at the RO in November 2014.  See September 2014 VA Correspondence.  However, in a November 2014 communication, the Veteran informed the RO that he would not be attending the scheduled hearing date.  See VA 21-0820 Report of General Information.  Subsequently, in a correspondence received in January 2015, the Veteran withdrew his request for a travel board hearing.  See January 2015 Veteran Correspondence.  Therefore, the Veteran's hearing request is deemed withdrawn.  

The Board notes that in a May 2014 Statement of Accredited Representative in Appealed Case, the Veteran also claimed entitlement to service connection for narcolepsy secondary to arteriosclerotic heart disease.  See May 2014 Statement of Accredited Representative in Appealed Case.  However, in January 2015, this issue was subsequently withdrawn by the Veteran.  See January 2015 VA 21-0820 Report of General Information; see also January 2015 VA Correspondence.
   
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.


FINDING OF FACT

There is no post-service diagnosis of a seizure disorder; the Veteran's claimed seizure disorder is diagnosed as syncopal episodes, which are part and parcel of his service-connected heart disorder.


CONCLUSION OF LAW

Service connection for a seizure disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  

Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by the September 2007 and March 2008 letters sent to the Veteran prior to the decision on appeal.  In these letters, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letters also informed the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations. 

Moreover, the Board finds that the Veteran's statements provided throughout the adjudication of his claim demonstrate that he had actual notice of the type of evidence that may substantiate his claim on a secondary service connection basis.  The Veteran underwent an April 2008 VA examination in order to determine whether his seizure disorder was due to or aggravated by his service-connected arteriosclerotic heart disease.  In August 2015, the Veteran's representative also submitted an Appellant's Brief on the Veteran's behalf, which outlined the fact that the Veteran was claiming that he developed a seizure disorder that is related to his service-connected heart condition.  See August 2015 Appellant's Brief, page 1.  Therefore, the Veteran had actual acknowledge that he needed evidence showing that his claimed seizure disorder was either related to or aggravated by his service-connected arteriosclerotic heart disease.

As a result, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

An April 2008 Ann Arbor VA Medical Center (VAMC) treatment note indicates that the Veteran was treated by a physician in Dearborn Heights in January 2008 for his passing out episodes.  See April 2008 Ann Arbor VAMC Treatment Note.  However, this record of his treatment at Dearborn Heights in January 2008 was not obtained as it is not pertinent to the Veteran's seizure disorder claim.  As discussed in detail below, the Board acknowledges that it is already substantiated that the Veteran has passing out episodes; rather, the dispositive issue is whether the Veteran's medical records show a diagnosis of a seizure disorder claim.  As the Dearborn Heights physician only treated the Veteran for a fall related to his passing out episodes, the record is not pertinent to the issue of whether the Veteran has a seizure disorder and was not obtained.  

Other than this record, the Veteran has not identified any records that relate to his secondary service connection claim, nor does he allege that there is any outstanding evidence in his possession that is needed for full and fair adjudication of his claim. 

The RO has obtained the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Virtual VA records have been reviewed.
The Veteran was afforded a VA examination in April 2008 and August 2010, which the Board found adequate to decide the claim.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence. 
Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Entitlement To Service Connection For A Seizure Disorder, To Include As Secondary To Service-Connected Arteriosclerotic Heart Disease (Coronary Artery Disease)

The Veteran seeks entitlement to service connection for a seizure disorder, to include as secondary to service-connected arteriosclerotic heart disease.  The Veteran claims that he developed this seizure disorder due to his heart condition.  

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Facts

The Veteran's medical records were reviewed. 

The Veteran sought treatment for his passing out episode in March 2005 after suffering a fall.  See March 2005 Private Treatment Note; See also June 2005 Private Treatment Note.  During this episode, the Veteran passed out and struck his head on the concrete, which subsequently led to him being hospitalized with a concussion, skull fracture and hemorrhage into the frontal lobes of his brain.  See June 2005 Private Treatment Note.  The Veteran's initial treatment note after his March 2005 fall reveals that the Veteran had been drinking 8 or 9 beers at the time of the fall and did not recall why he fell.  See March 2005 Private Treatment Note.  The Veteran noted that, prior to his March 2005 passing out episode, he occasionally had cough-induced loss of consciousness over the past two years, but he denied any seizure history.  Id.  

Thereafter, in an April 2007 Ann Arbor VAMC treatment note, the Veteran reported that he continued to have passing out episodes, which he believed were due to seizures.  See April 2007 Ann Arbor VAMC Treatment Note.  The Veteran remarked that these episodes were triggered by coughing and lasted only one minute at a time, during which the Veteran's wife would observe him shaking.  Id.  

The Veteran's treating physician listed his passing out condition as syncopal episodes; however, this treating physician also noted that the Veteran was initially on seizure medications after his first passing out episode.  Id.  Relating to the Veteran's seizure medications, a June 2005 private treatment note remarks that the Veteran might never have actually taken his initially prescribed seizure medication after his March 2005 passing out episode.  See June 2005 Private Treatment Note.  

The Veteran was afforded a VA examination in April 2008 for his claimed seizure disorder.  The April 2008 examiner noted that the Veteran had a history of passing out.  See April 2008 VA Examination.  The April 2008 examiner also noted that the Veteran was placed on Dilantin, a medication which controls seizures, but had discontinued the medication after he was given a working diagnosis of a cough-induced syncope.  Id.   

Furthermore, the April 2008 examiner noted that the Veteran reported three passing out episodes occurring within the past year and that these episodes lasted three to four minutes during each occurrence.  Id.   The April 2008 examiner also took into account the Veteran's wife's observations that, during these episodes, the Veteran was shaking while he was passed out.  Id.  Further reporting on the Veteran's symptoms during these passing out episodes, the April 2008 examiner also noted that the Veteran did not bite his tongue; had no loss of urine or stool; no loss of muscle function; no lack of weakness; no pain; and no fatigue.  Id.  

The April 2008 examiner remarked that coughing was the only precipitating factor that had been identified for these episodes and that decreasing the episodes of coughing had been the only alleviating factor for the cessation of his passing out episodes.  Id.  In addition, the April 2008 examiner noted that the Veteran had a dual-chamber Medtronic pacemaker for bradycardia due to cough-induced bradycardia and syncopal episodes.  Id.      

Taking the above factors into account, the April 2008 examiner concluded that there was no evidence of a seizure disorder in the Veteran's available medical records, and diagnosed the Veteran with having cough-induced syncopal episodes with bradycardia and dual chamber pacemaker implant.  Id.   

The Veteran's post-April 2008 medical records indicate that the Veteran continued to have these passing out episodes, which he believed were due to a seizure disorder.  See April 2009 Ann Arbor VAMC Treatment Note.  

In the April 2009 Ann Arbor VAMC treatment note, the Veteran's physician acknowledged the distinction between syncopal episodes and the Veteran's claim that a seizure disorder was the potential cause for his passing out condition.  Id.  As a result, this physician ordered an electroencephalogram (EEG) to verify whether the Veteran's condition was due to seizures.  Id.  Another May 2009 Ann Arbor VAMC treatment note reveals that the Veteran's cardiologists acknowledged his passing out episodes as syncopal episodes.

Thereafter, in a June 2009 Ann Arbor VAMC treatment note, another physician noted that the results of the Veteran's recent EEG were negative and that there was no evidence of seizures.  See June 2009 Ann Arbor VAMC Treatment Note.  

In addition, another June 2009 Cardiology treatment note indicated that the Veteran had not had syncopal episodes in the last 6-9 months.  See June 2009 Ann Arbor VAMC Cardiology Treatment Note.  Similarly, the Veteran reported no recent passing out episodes at his March 2010 VA examination for his heart condition.  See March 2010 VA Examination. 

In an August 2010 VA examination for epilepsy and narcolepsy, the examiner noted that the Veteran had no history of seizures and, as per the Veteran's own statements, remarked that the Veteran was put on Dilantin in March 2005 to April 2005 as a precautionary measure until his treating physicians could rule out seizures.  See August 2010 VA Examination.  As a result, the August 2010 examiner diagnosed the Veteran as having syncopal episodes likely due to his service-connected heart condition and concluded that the Veteran had no clinical or objective evidence of seizure activity.  Id.   

In contrast to the June 2009 Ann Arbor VAMC cardiology treatment note and the Veteran's reported symptomatology in a March 2010 VA examination, the Veteran, in an October 2012 VA examination for his heart condition, claimed that he continued to have syncopal episodes about 1-2 times a year, but that he does not go to the emergency room for them, unless he falls and hurts himself.  See October 2012 VA Examination.  

Analysis

The Board does not dispute that the Veteran passes out.  The Veteran's medical records, however, overwhelmingly indicate that the Veteran does not have a seizure disorder, and that his symptoms are diagnosed as syncopal episodes.  These episodes are part and parcel of his service-connected heart disability.

The Veteran denied a history of seizures at his March 2005 hospital visit.   See March 2005 Private Treatment Note.  Although the Veteran was placed on seizure medications at the time of his fall in March 2005, the Veteran himself acknowledged that he was put on the medication as a precautionary measure until his treating physicians could rule out seizures.  See August 2010 VA Examination.  In addition, there is also doubt by one of the Veteran's treating physicians that the Veteran might never have actually taken his initially prescribed seizure medication.   See June 2005 Private Treatment Note.  

The Board puts particular emphasis on the VA examinations in April 2008 and August 2010, which do not indicate that the Veteran has a seizure disorder diagnosis.  The April 2008 VA examiner concluded that there was no evidence of a seizure disorder in the Veteran's available medical records, and, instead, diagnosed the Veteran with having cough-induced syncopal episodes.  See April 2008 VA Examination.  In addition, the August 2010 VA examiner also specifically noted that there was no clinical or objective evidence of seizures and that the Veteran's episodes were likely due to his heart condition.  See August 2010 VA Examination.  
Furthermore, in June 2009, the Veteran's EEG testing results were negative and the Veteran's treating physician particularly indicated that there was no evidence of seizures.  See June 2009 Ann Arbor VAMC Treatment Note.  Therefore, the medical testing and medical opinions overwhelmingly indicate that the Veteran does not have a seizure disorder.  

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms related to his passing out episodes.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

However, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that he has a post-service diagnosis of a seizure disorder.  The Veteran is not competent to diagnose a complex medical condition such as a seizure disorder.

The Board finds that the most probative evidence consists of the medical records and VA examinations. The Board notes that "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, there is no credible evidence of the claimed seizure disorder. 

The Board acknowledges that the Veteran's medical records note several episodes of the Veteran passing out.  These medical treatment notes do, in fact, substantiate that the Veteran passes out due to syncopal episodes; however, they are not probative to the inquiry as to whether the Veteran has a seizure disorder.  As the medical records overwhelmingly indicate, the Veteran's passing out episodes are, instead, a symptom of his heart disability, which is already contemplated in the evaluation criteria for arteriosclerotic heart disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).  Furthermore, the Board notes that the Veteran is currently service-connected for all residuals as a result of one of his syncopal episodes.  See  January 2011 Rating Decision granting service connection for: traumatic brain injury (TBI), tinnitus as secondary to the service-connected TBI, trauma to right eye 20/200 vision as secondary to the service-connected TBI, mild tension headaches as secondary to the service-connected TBI, moderate impairment of taste as secondary to the service-connected TBI, and for bilateral moderate impairment of smell as secondary to the service-connected TBI.  

In sum, because post-service records overwhelmingly indicate that the Veteran does not have a current diagnosis of a seizure disorder and his symptoms are contemplated in his currently service-connected disabilities, the Board finds that the evidence is against a grant of service connection for this disorder.


ORDER

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected arteriosclerotic heart disease (coronary artery disease), is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


